Name: Commission Regulation (EEC) No 2533/90 of 31 August 1990 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9. 90 Official Journal of the European Communities No L 237/75 COMMISSION REGULATION (EEC) No 2533/90 i of 31 August 1990 fixing the aid for cotton prices recorded for ginned cotton and cotton seed, taking into account the estimated yield of the Community harvest in cotton seed and in ginned cotton and also the net cost of ginning ; Whereas the world market price for ginned cotton and cotton seed is determined in accordance with Article 4 of Regulation (EEC) No 2169/81 ; Whereas, if the world market price for unginned cotton cannot be determined as described above, this price shall be established on the basis of the most recent price deter ­ mined ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 on cotton annexed thereto, as amended by Protocol 14 annexed to the Act of Accession of Spain and of Portugal, and Commission Regulation (EEC) No 4006/87 ('), Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 791 /89 (3), and in particular Article 5 ( 1 ) thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article 5 of Regulation (EEC) No 2169/81 , aid must be granted for unginned cotton harvested in the Community when the world market price for unginned cotton is below the guide price ; Whereas the aid is equal to the difference between these two prices ; Whereas the guide price for 1990/90 marketing year was fixed by Council Regulation (EEC) No 1355/90 (4) Whereas the prices fixed by the Council are to be reduced in accordance with Commission Regulation (EEC) No 2219/90 of 30 July 1990 establishing the guide price ' fixed in ecus by the Council in the cotton sector and reduced as a result of the monetary realignment of 5 January 1990 (*); Whereas, under the system of maximum guaranteed quantities, the amount of the aid is subject to the reduc ­ tion provided for in Commission Regulation (EEC) No 251 1 /90 (6) as regards cotton seed ; i Whereas the world market price for unginned cotton is determined periodically on the basis of the world market Whereas the world market price for unginned cotton is equal to the sum of the values for ginned cotton and cotton seed defined in Article 1 of Commission Regula ­ tion (EEC) No 1201 /89 of 3 May 1989 laying down rales implementing the system of aid for cotton (7), as last amended by Regulation (EEC) No 2432/90 (8), minus the cost of ginning ; Whereas the above values are established on the basis of the prices determined in accordance with Articles 2 and 3 of Commission Regulation (EEC) No 1201 /89 ; whereas the world market price is determined on the basis of the most favourable offers and quotations recorded, excluding offers and quotations which cannot be regarded as repre ­ sentative of the real market trend ; Whereas the necessary adjustments must be made in cases where the offers and quotations recorded do not satisfy the requirements indicated above ; Whereas, pursuant to Article 4 (4) of Regulation (EEC) No 2169/81 , if there are no suitable offers or quotations for determining the world market price for cotton seed, that price shall be established on the basis of the most favourable offers and quotations for cotton seed recorded on the Community market or, if those offers and quota ­ tions , cannot be established on the basis of the value of the products obtained from processing the seed in the Community, less the processing cost ; whereas this value is determined in accordance with Article 4 of Regulation (EEC) No 1201 /89 ; Whereas, if the subsidy system is to operate normally, subsidies should be calculated on the following basis : (') OJ No L 377, 31 . 12. 1987, p. 49. (2) OJ No L 211 , 31 . 7. 1981 , p. 2. 0 OJ No L 85, 30 . 3 . 1989, p. 7. O OJ No L 134, 28. 5. 1990, p. 20. O OJ No L 202, 31 . 7 . 1990, p. 26. (6) See page 9 of this Official Journal . 0 OJ No L 123, 4. 5 . 1989, p. 23. (8) OJ No L 228, 22. 8 . 1990, p. 23. No L 237/76 Official Journal of the European Communities 1 . 9 . 90  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ('), as last amended by Regula ­ tion (EEC) No 2205/90 (2),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas the aid must be fixed once a month, and in such a way that it can be applied from the first day of the month following the date of fixing ; whereas it may be altered between fixings ; Whereas it follows from applying these provisions to the offers and quotations known to the Commission that the aid for cotton should be as set out in this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The aid for unginned cotton provided for in Article 5 of Regulation (EEC) No 2169/81 shall be 45,422 ECU per 100 kilograms. Article 2 This Regulation shall enter into force on 1 September 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 August 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 1 . (2) OJ No L 201 , 31 . 7. 1990, p. 9.